No.   82-285

                              I N T H E S U P R E M E C O U R T O F T H E S T A T E O F MONTANA

                                                               1983




THE BOARD O F COUNTY C O M M I S S I O N E R S
O F R A V A L L I C O U N T Y , MONTANA,

                                                           Petitioner,

                      vs.

THE D I S T R I C T COURT OF THE FOURTH
JUDICIAL DISTRICT, e t al.,

                                                           Respondents.




ORIGINAL         PROCEEDING:

              C o u n s e l of   Record:

                      F o r P e t i t i o n e r :

                              R o b e r t Brown,     County Attorney,      Hamilton,      Montana

                      For R e s p o n d e n t s :

                             John W . R o b i n s o n ,    Hamilton, Montana
                              Koch,     McKenna      &    Goheen, Hamilton, Montana




F i l e d :
                 r t tj   2 4 '983
Mr. Justice          John     Conway H a r r i s o n        delivered         t h e O p i n i o n of        the
Court.

      T h i s a c t i o n i s b e f o r e t h i s C o u r t on a w r i t of r e v i e w by t h e
Ravalli       County commissioners.                       The    commissioners          were       held      in
c o n t e m p t by t h e D i s t r i c t C o u r t o f          the   Fourth J u d i c i a l District

f o r v i o l a t i n g an o r d e r i s s u e d i n a c i v i l a c t i o n e n t i t l e d D e l b e r t

Carter,      et al. v.            A r t h u r J.    Hoiland, et al.,            number DV-79-430,

f i l e d i n R a v a l l i County.
      The s o u r c e o f t h e s e p r o c e e d i n g s is a d e d i c a t e d r o a d r i g h t - o f -

way i n M o u n t a i n V i e w O r c h a r d s d e s c r i b e d as a f i f t y - f o o t         s t r i p of
l a n d r u n n i n g e a s t and w e s t b e t w e e n B l o c k s 7 and 1 0 , M o u n t a i n V i e w
Orchards,        S e c t i o n 1 4 , Township 7 N o r t h , Range 20 West.                          On J u l y

30,    1979,       fifteen         landowners            filed    a petition           to     vacate        the
r i g h t - o f -way w i t h t h e R a v a l l i County c o m m i s s i o n e r s .         The p e t i t i o n
a s k e d t h a t t h e d e d i c a t e d , b u t n o t y e t opened r o a d , be a b a n d o n e d .

On A u g u s t 7, 1 9 7 9 , t h i r t e e n l a n d o w n e r s f i l e d a p e t i t i o n f o r remo-
val    of    road     obstructions.                 The     petition         asked     the      dedicated
right-of-way         be o p e n e d and t h a t a r o a d be c o n s t r u c t e d i n a c c o r -

dance with the o r i g i n a l p l a t .
      On A u g u s t 9 , 1 9 7 9 , t h e m i n u t e s o f t h e c o m m i s s i o n e r s ' m e e t i n g
reflect      the     two p e t i t i o n s were d i s c u s s e d and           t h e commissioners

decided not         t o t a k e a c t i o n on e i t h e r p e t i t i o n ,         concluding            they

were i n d i r e c t c o n t r a s t w i t h e a c h o t h e r .        On S e p t e m b e r 1 0 , 1 9 7 9 ,
t h e c o m m i s s i o n e r s i s s u e d a memorandum a g a i n s t a t i n g t h e y were n o t

g o i n g t o act on e i t h e r p e t i t i o n .

      On    November         7,      1979,         the    Carters       filed      a    complaint            in
District       C o u r t s e e k i n g t o e n j o i n a n y o b s t r u c t i o n of         t h e u s e of
the    above-mentioned              dedicated        r i g h t - o f -way.     Defendants            in the
a c t i o n a p p e a r t o be i n d i v i d u a l s who own l a n d n e a r o r a d j a c e n t to
t h e right-of-way.            A l l p a r t i e s moved f o r summary j u d g m e n t               and o n
June 12, 1981, the D i s t r i c t Court granted d e f e n d a n t s t motion f o r

summary       judgment.             Defendants           then     filed      a motion         in     aid    of
judgment s e e k i n g c l a r i f i c a t i o n of t h e District C o u r t ' s o r d e r .                On

August      13,      1981,        the    District          Court       issued     a     second         order
granting        the     commissioners           authority            to d o o n e o f           two things:
r e t a i n the s u b j e c t land i n t r u s t f o r the public,                        o r return the
land     to t h e g r a n t o r s .       The D i s t r i c t C o u r t f u r t h e r o r d e r e d          that

the     commissioners            did     not     have        discretion          to       "do    any        other
t h i n g s , i n c l u d i n g opening t h e land          ."
       On O c t o b e r 3 0 , 1 9 8 1 , t h e c o m m i s s i o n e r s      i s s u e d an o r d e r pur-

suant      to    the    o r d e r of     t h e District           Court granting                defendants'

motion        for      summary         judgment          entered        June        12,     1981.             The
commissioners '           order       stated :           the     dedicated          roadway       had       been

inspected         by    Commissioners           Frank        Williams         and     County          Surveyor

L a r r y H i g g i n b o t h a m and t h e r e p o r t o f t h e i n s p e c t i o n was f i l e d o n
J u n e 29,     1 9 8 1 ; n o t i c e was g i v e n t o t h e a d j o i n i n g            l a n d o w n e r s by

c e r t i f i e d mail and        to t h e p u b l i c by p u b l i c a t i o n ;         and, a public
h e a r i n g on t h e p e t i t i o n s was h e l d o n A u g u s t 4 ,              1981.        The com-
m i s s i o n e r s e n t e r e d f i n d i n g s of     f a c t and c o n c l u s i o n s o f        l a w and
ordered:         t h e p e t i t i o n f o r v a c a t i o n of t h e roadway is d e n i e d ; a n y
encroachments           that      i n t e r f e r e with       the    unencumbered              use    of     the
l a n d s b y t h e g e n e r a l p u b l i c be removed; a n y u s e o f                   the premises

s h a l l be n o n e x l u s i v e and s h a l l n o t i n t e r f e r e w i t h t h e u s e by a n y
o t h e r person;        and     t h e p r o p e r t y s h a l l be h e l d         in t r u s t for the

p u b l i c by t h e Board o f           County C o m m i s s i o n e r s f o r f u t u r e d e v e l o p -
m e n t f o r t h e b e n e f i t of t h e g e n e r a l p u b l i c .
      On November 1 9 , 1 9 8 1 , d e f e n d a n t s moved t h e D i s t r i c t C o u r t f o r

a contempt o r d e r a g a i n s t t h e commissioners.                          On J u n e 2 5 ,       1982,
t h e District Court i s s u e d an o r d e r holding t h e commissioners i n

civil      contempt        for     failure         to     abide       by   the      District          Court's
o r d e r s o f J u n e 1 2 and A u g u s t 1 3 , 1 9 8 1 .           The D i s t r i c t C o u r t f i n e d

t h e c o m m i s s i o n e r s $300 and o r d e r e d them t o p a y a t t o r n e y f e e s f o r
t h e contempt proceeding.                 The o r d e r g a v e t h e c o m m i s s i o n e r s o p p o r -
t u n i t y to p u r g e t h e m s e l v e s o f       t h e c o n t e m p t c i t a t i o n by r e v o k i n g

t h e October 30,            1981, o r d e r w i t h i n         t h i r t y days.         On A u g u s t 3 ,

1982,     t h e commissioners             f i l e d a p e t i t i o n f o r w r i t of           review i n
t h i s Court.
      The p e t i t i o n r a i s e s f i v e i s s u e s f o r r e v i e w :
       1.    Whether          the     District            Court    had     jurisdiction               over    the
petitioners;

       2.    W h e t h e r t h e D i s t r i c t C o u r t had j u r i s d i c t i o n o v e r t h e s u b -
ject matter of              the p e t i t i o n e r s '     jurisdictional          powers and              title

t o t h e roadway;

       3.    W h e t h e r t h e D i s t r i c t C o u r t c a n l i m i t s t a t u t o r y powers o f
e l e c t e d o f f i c i a l s w i t h o u t g i v i n g t h e e l e c t e d o f f i c i a l s t h e oppor-
t u n i t y to a p p e a r and o f f e r t e s t i m o n y ;

       4.    W h e t h e r t h e p e t i t i o n e r s c a n be h e l d         i n contempt without
an evidentiary hearing;

       5.    W h e t h e r a t t o r n e y f e e s c a n be g r a n t e d        i n a contempt pro-

c e e d i n g i n a d d i t i o n t o t h e p e n a l t y imposed.
      We     find      issue        number        two      to     be   dispositive.                   The    com-
m i s s i o n e r s contend t h e D i s t r i c t C o u r t d i d n o t have s u b j e c t matter

jurisdiction           to     enter       an     order      which      in effect         abandoned            the
roadway.         Here, t h e d e d i c a t e d roadway was i n c l u d e d i n t h e o r i g i -

n a l p l a t of Mountain V i e w Orchards f i l e d i n 1908.                             The r e l e v a n t

statute       in effect           at the         t i m e of     d e d i c a t i o n was s e c t i o n 1 3 3 7 ,
R e v i s e d C o d e s o f Montana 1 9 0 7 .              The s e c t i o n s t a t e s i n p e r t i n e n t
part:

               " A l l highways, r o a d s , streets, a l l e y s ,
               laid out         ...   by the public             . . .,                ...
                                                                          or i f l a i d
               o u t o r e r e c t e d b y o t h e r s , d e d i c a t e d o r aban-
               doned to t h e p u b l i c ,                   . . .     are public
               highways. "

      I n B a i l e y v . R a v a l l i County ( 1 9 8 2 )         f          Mont   .        -   ,   6 5 3 P.2d
1 3 9 , 39 S t . R e p .    2010, t h i s Court h e l d a s i m i l a r d e d i c a t e d roadway
c r e a t e d a p u b l i c r o a d w a y o r highway a t t h e t i m e of d e d i c a t i o n .
S e c t i o n 7-14-2615          MCA, s t a t e s :

              " ( 1 ) A l l county r o a d s once e s t a b l i s h e d must
              c o n t i n u e t o be c o u n t y r o a d s u n t i l abandoned or
              v a c a t e d by :
               "(a)        o p e r a t i o n of l a w ;
               "(b) judgment                of       a      court        of     competent
               j u r i s d i c t i o n ; or
               "(c)        t h e o r d e r of t h e board.

              " ( 2 ) No o r d e r t o a b a n d o n a n y c o u n t y r o a d
              s h a l l be v a l i d u n l e s s p r e c e d e d b y n o t i c e and
              public hearing. "
       The D i s t r i c t C o u r t a r g u e s it had j u r i s d i c t i o n t o a b a n d o n t h e

r o a d v i a s e c t i o n 7 - 1 4 - 2 6 1 5 ( 1 ) ( b ) , MCA,         b e c a u s e it is a c o u r t of

competent         jurisdiction.                  However,          section       7-14-2601,         et    seq.,
MCA,     e s t a b l i s h e s t h e p r o c e d u r e t o abandon a r o a d .              The s t a t u t o r y

procedure         requires            the    f i l i n g of       a p e t i t i o n by t e n    freeholders
with      the     Board        of     County       Commissioners;              investigation             by   the

B o a r d ; d e c i s i o n ; and n o t i c e t o t h e a d j o i n i n g l a n d o w n e r s .
       Here    , t h e r e were t w o p e t i t i o n s f i l e d .             One to o p e n t h e r o a d

and one to abandon t h e road.                          At    the commissioners             I   meeting t h e
m i n u t e s r e f l e c t t h e d e c i s i o n of t h e c o m m i s s i o n e r s was to n o t a c t

on e i t h e r p e t i t i o n .            At   t h i s point        the    Carters       filed a civil

action       i n District             Court      seeking          t o e n j o i n o b s t r u c t i o n of    the
road.       However, t h e D i s t r i c t C o u r t g r a n t e d d e f e n d a n t s 1 m o t i o n f o r
summary j u d g m e n t        and o r d e r e d t h e c o m m i s s i o n e r s to d o o n e of              two
things:          "1.      Retain the             subject      land       i n t r u s t f o r the public;
2.     Return the land                 to t h e g r a n t o r s .        The C o m m i s s i o n e r s d o n o t

have     discretion            to     do any o t h e r t h i n g s ,          including opening               the

land. "
       The e f f e c t o f          t h e D i s t r i c t C o u r t ' s o r d e r was t o a b a n d o n t h e
road     whereas         the    initial          cause       of     a c t i o n was      injunction.          As

e x p l a i n e d a b o v e , t h e p r o c e d u r e f o r abandoning a road is t o p e t i -
tion     the     Board o f           Commissioners.                The D i s t r i c t    Court does not

have o r i g i n a l       jurisdiction            to    entertain           the    petition.            Should

petitioners            o r r e s p o n d e n t s be     unsatisfied            w i t h t h e d e c i s i o n of
the    commissioners           , they could then p e t i t ion the                        District        Court

f o r a w r i t o f r e v i e w p u r s u a n t to s e c t i o n 27-25-102,                 MCA:

                "A w r i t o f r e v i e w may be g r a n t e d b y :        (2) the
                s u p r e m e c o u r t or t h e d i s t r i c t c o u r t o r a n y
                j u d g e t h e r e o f , when a n        ...     board
                e x c e e d e d t h e j u r i s d i c t i o n of s u c h       . .. . .
                                                                                    has
                                                                                    .
                                                                                  board
                . . .          and t h e r e i s no a p p e a l o r , i n t h e
                j u d g m e n t o f t h e c o u r t , a n y p l a i n s p e e d y , and
                a d e q u a t e remedy. "
Upon a w r i t o f r e v i e w t h e D i s t r i c t C o u r t would become a c o u r t of

competent j u r i s d i c t i o n .

       W e f i n d t h i s t o be t h e o n l y method f o r t h e D i s t r i c t C o u r t to

o b t a i n j u r i s d i c t i o n to abandon a r o a d .                Here, t h i s p r o c e d u r e was
not     followed.           As     the    proper       procedure             was   not     followed,   the
D i s t r i c t C o u r t d i d n o t h a v e j u r i s d i c t i o n t o o r d e r a b a n d o n m e n t of

t h e road.         The c o m m i s s i o n e r s c l a i m t h e y c a n n o t be h e l d        i n con-
t e m p t f o r v i o l a t i n g a n o r d e r which e x c e e d e d t h e D i s t r i c t C o u r t ' s

jurisdiction.             W e agree.         A p a r t y c a n n o t be h e l d          i n contempt f o r
d i s o b e y i n g an o r d e r which          the    c o u r t had         n o a u t h o r i t y to make.
P h i l l i p s v. Loberg ( 1 9 8 0 ) ,       --   -   Mont   .   -      r    6 0 7 P.2d 561, 564, 37



       Because        the     ~ i s t r i c tCourt         exceeded            its   jurisdiction        by
o r d e r i n g t h e r o a d a b a n d o n e d , i t had no a u t h o r i t y to h o l d t h e com-

missioners         i n contempt f o r v i o l a t i n g t h e o r d e r .                Therefore, the

o r d e r h o l d i n g t h e c o m m i s s i o n e r s i n c o n t e m p t is v a c a t e d .




      Justices

      M r . J u s t i c e J o h n C . S h e e h y d i s s e n t s and w i l l f i l e a
 written dissent later.
Mr. Justice John C. Sheehy, dissenting:

     I dissent.    The Board of County Commissioners of Ravalli
County are in contempt of the presiding judge and of the
District Court of the Fourth Judicial District of the State
of Montana for the County of Ravalli, and this Court should
uphold   the right of that District Court to protect its
process and proceedings from obstruction and disruption by
the contemnors.
     In the underlying suit to determine whether a roadway
existed, the District Court had concluded that a roadway had
indeed been dedicated to the public use; that since the time
of its dedication, no use as a roadway had occurred; that by
its lack of use for more than          70 years, the public had
abandoned any right to have the dedicated stip used as a
roadway; and because of the absolute waiver that had          so
occurred the county commissioners could either (1) continue
to hold the land in public trust, or (2) vacate the roadway.
     The board of county commissioners violated, obstructed
and disrupted the proceedings and decision of the District
Court in the underlying cause by adopting a resolution contra
to the order of the court, and in effect countermanding the
decree of the court that the landowners had no right to a
roadway.
     It is true that the Board of County Commissioners were
not parties   to   the    action   in which the court made   its
decision.   What the majority forgets, however, is that an
action for contempt is a separate cause of action.     Contempt
proceedings are entirely independent of the civil action for
which they arise.        McPartlin v. Fransen (1978), 178 Mont.
178, 582 P.2d 1255.      The power of the District Court reaches
to any person or officer who is in contempt of the authority
of   the court by    misbehavior   in office or by         any other
unla.wfu1 interference with the process or proceedings of a
court.   Section 3-1-501, MCA.
     Here the District Court, after hearing, determined that
the commissioners were in fact in contempt of the court's
authority and    levied   a   punishment   of   $300 on    each    and
attorney's   fees,   which    punishment    they   could   purge   by
vacating the contemptuous order which they had made.               The
majority fails to note in is statement of facts that one of
the commissioners who signed the contemptuous order was Hugh
G. Cumming, a nearby landowner who would benefit from the
County Commissioners' order that the roadway be maintained.
I can think of no more contemptuous situation than to have a.
public officer for his personal benefit use the power of his
office to flaunt a lawful decision of the District Court.
     This Court's decision leaves the respondents in a legal
no-man's land.   They have a judgment from the Fourth Judicial
District Court that there has been a waiver by the public of
any right to use the strip of land as a roadway.       They have a
Board of County Commissioners' subsequent order which has the
effect of establishing the roadway.        It is small wonder tha.t
taxpayers and litigants are perplexed by decisions of the
courts that in the guise of reasoned approaches can sanctify
two exactly divergent results.




                                 \         Justice